Title: From George Washington to Henry Laurens, 14 July 1778
From: Washington, George
To: Laurens, Henry


          
            sir
            Camp Paramus [N.J.] 14 July 1778.
          
          I had the honor yesterday evening of receiving your very important favor of the 10th
            instant.
          Colonel Laurens, one of my aids, will set out this morning with a letter to the French
            Admiral the Count d’Estaing inclosing a copy of yours, and such other information as I
            have been able to collect. Its further purpose is for the establishing a convention of
            signals in case of co-operation; or to convey him such a knowledge of the enemy’s naval
            force and position, as may from time to time come under our cognizance.
          
          It appears by intelligence of to-day that the Count d’Estaing is off or near Sandy
            Hook; having already seized several fishing boats on the banks, in order to procure
            information and pilots.
          The army is in motion and will cross the North River with all convenient dispach, where
            I shall pursue such measures as may appear best calculated for improving the present
            conjuncture. I have the honor to be with much respect sir your most obedient and very
            hble servt
          
            Go: Washington
          
        